Citation Nr: 0203642	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  97-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
cervical spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1974 to 
August 1980, June 1986 to January 1987, and from April 1987 
to May 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this case for additional development in 
January 1999.  

In March 2002 the Board received additional evidence which 
has not been previously considered by the RO.  

The law previously required that the issuance of a 
supplemental statement of the case (SSOC) when additional 
pertinent evidence is received after a statement of the case 
or the most recent supplemental statement of the case has 
been issued.  38 C.F.R. § 19.31 (2001).  In such instances, 
the law required that the case be referred to the RO for 
review and preparation of a SSOC unless this procedural right 
is waived by the veteran or representative, or the benefit 
sought on appeal is granted.  38 C.F.R. § 20.1304(c) (2001).  

However, effective February 22, 2002, the regulations as 
described above were amended to permit the Board to consider 
additional evidence without having to refer the evidence to 
the agency of original jurisdiction for initial consideration 
and without having to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099 (January 23, 2002).  

It was specified that these changes are applicable to all 
claims pending as of the February 22, 2002 effective date.  
67 Fed. Reg. 3,099, 3,103-3,104.  As the veteran's claim was 
pending on February 22, 2002, the amended regulations 
therefore apply in this case.  Id.  Thus, the Board is 
permitted to consider the additional evidence in the first 
instance.  

Regardless, even under the previous law this evidence would 
not require referral or remand to the RO because it pertains 
to the veteran's back, and is therefore not pertinent to this 
claim, which specifically pertains to the neck.  See 
38 C.F.R. § 20.1304(c).  

In this regard, the above evidence concerning the veteran's 
back implies the contention that the veteran's service-
connected low back disability has increased in severity.  As 
this issue has been neither procedurally developed nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The probative medical evidence establishes that the 
veteran's cervical spine disorder is manifested by no more 
than moderate intervertebral disc syndrome, moderate 
limitation of motion, and no additional functional loss due 
to pain or other pathology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001);  38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the pertinent evidence of record reveals that the 
veteran suffered a syncopal episode in September 1987 in 
which he reportedly fell.  Examination revealed, in pertinent 
part, C6 radiculopathy by electromyograph (EMG).  


An electroencephalogram (EEG) and magnetic resonance imaging 
(MRI) scan (later noted as being taken of the brain) were 
normal.  The pertinent discharge diagnosis was C-6 
radiculopathy.  

The veteran subsequently underwent a Medical Board 
examination during which he reported low back pain with pain 
extending distally to the coccyx and up to the mid thorax.  A 
previous history of C-7 to sacrum spinal pain in November 
1987 was noted.  It was noted that EMGs suggested a C6 
radiculopathy on the right, and that examinations had 
documented a depressed right biceps, right brachial radialis, 
and "right patellar tendon and right Achilles tendon reflexes 
compared to the left."  It was noted that he had hypesthesias 
in the distribution of the C5, C6, C7, and C8 nerve roots on 
the right as well as decreased right lower extremity 
sensation from the groin to the toes.  

It was noted that there was no single pathologic diagnostic 
entity which could account for the veteran's symptoms with 
the possible exception of multiple sclerosis; however, this 
was ruled out by a cranial MRI.  The pertinent diagnoses were 
right-sided C6 radiculopathy and chronic mechanical backache 
secondary to anatomic variation.  

During a December 1988 VA examination the veteran reported 
pain from his neck down his spinal cord.  He also reported 
right and left foot numbness and daily migraine headaches.  
No specific physical diagnosis was documented as the exam was 
psychiatric in nature; however, the examiner did opine that 
the veteran was suffering from tension headaches.  

In January 1989 the RO granted service connection for a back 
injury with C6 radiculopathy and headaches, with the 
assignment of a 10 percent evaluation under Diagnostic Code 
5290-8613.  

In August 1995 the veteran submitted what was determined by 
the RO to be an untimely substantive appeal with respect to a 
previous appeal of a claim for an increased evaluation of his 
cervical spine disorder.  Because it was found to be 
untimely, the RO interpreted the statement as a new claim for 
increase.  

VA medical records from the West Los Angeles VA Medical 
Center (VAMC) were obtained, and are dated, in pertinent 
part, from August 1994 to April 1995.  In August 1994 the 
veteran was seen primarily for low back pain and left-sided 
weakness.  He reported left foot numbness as well as left 
hand numbness.  Examination revealed pain on straight leg 
raising, left side paraspinal tenderness, and left side 
cervical tenderness.  It was indicated that 1992 x-rays of 
the lumbosacral spine revealed scoliosis and that films of 
the cervical spine revealed moderate degenerative 
spondylolysis at C4-5-6 with narrowing at C5-6.  Neurological 
evaluation revealed 5/5 strength in the upper extremities and 
4/5 strength in the left lower extremity.  The cranial nerves 
were intact.  The impression was acute left paraspinal muscle 
spasm.  

In October 1994 the veteran was seen for numbness in the left 
foot and pain from his neck down to his tailbone.  A history 
of neck and back pain dating back to 1988 was noted.  
Musculoskeletal, cranial nerves, and motor/sensory 
examinations were indicated as being negative.  X-rays were 
reported as showing arthritic changes.  

During another appointment in October 1994 the veteran again 
reported pain from his neck to back with numbness in the left 
foot and migraine headaches.  It was noted that he had been 
unemployed since July 1994.  

On examination the veteran grimaced with all movement during 
range of motion testing of the cervical spine.  Range of 
motion in all planes was found to be diffusely tender.  The 
impression was degenerative disc disease of the cervical 
spine.  It was concluded that the veteran's symptoms were out 
of proportion with the objective findings.  

Records from November 1994 through April 1995 document 
treatment and testing (EMG and MRI) of chronic low back pain 
but do not document findings concerning the cervical spine.  
VA medical records from April 1996 document evaluation and 
treatment of low back pain but do not document treatment of 
the veteran's cervical spine disorder.  

In January 1997 a VA examination of the spine was conducted.  
The veteran reported chronic neck pain, low back pain, and 
paresthesia of his lower extremities.  He also reported daily 
headaches associated with low back pain, and occasional right 
arm weakness.  

On examination, range of motion of the lumbar spine was 
elicited with discomfort on the part of the veteran.  
Examination of the cervical spine revealed the following 
results for active range of motion: 25 degrees forward 
flexion, 20 degrees dorsiflexion, 20 degrees left and right 
lateral flexion, 55 degrees right lateral rotation, and 50 
degrees left lateral rotation.  Passive range of motion was 
as follows: 30 degrees forward flexion, 25 degrees 
dorsiflexion, 25 degrees right and left lateral flexion, 60 
degrees right lateral rotation, and 55 degrees left lateral 
rotation.  Discomfort was not noted in this testing of the 
cervical spine.  

Deep tendon reflexes were absent in the upper and lower 
extremities with and without reinforcement.  Sensorineural 
examination revealed a mixed paresthesia of both lower 
extremities.  There was 5/5 strength in the left upper 
extremity and 4/5 strength in the right upper extremity.  
Grip strength was 5/5 in both hands.  There was full range of 
motion of the right shoulder, elbow, wrist, and hand.  

Cervical spine x-rays revealed moderate to severe 
degenerative disc disease at C5-6 with retrolisthesis of C5 
over C6 and neural foraminal stenosis, left greater than 
right.  There was mild degenerative disc disease at C4-5.  
There was kyphosis of the cervical spine.  It was concluded 
that the degenerative condition of the veteran's neck had 
progressed.  



The pertinent diagnoses were osteoarthritis of the cervical 
spine with moderate to severe limitations of range of motion, 
degenerative disease of the lumbosacral spine, a herniated 
disc of the lumbosacral spine, paresthesia of the lower 
extremities secondary to spinal abnormalities, and pain and 
mild weakness of the right upper extremity secondary to the 
cervical spine disease.  

In July 1997 the veteran's representative contended that the 
cervical spine disability was more appropriately rated under 
the criteria for intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293) rather than the criteria for 
limitation of motion as it was currently evaluated by the RO.  
It was also indicated that the veteran's upper extremity 
weakness and headaches should be rated as part of his 
cervical spine disorder.  

On VA orthopedic examination in March 1998 the veteran 
reported pain from the neck to the buttocks with sharper pain 
in cold weather.  He also reported numbness in his feet when 
driving long distances with associated migraine headaches.  
He reported neck pain that "comes and goes."  He reported 
that neck pain usually occurred when he was tired, after 
driving for more than 10 to 15 miles, or with standing for 
more than 10 to 20 minutes.  He reported relief with lying 
down or by taking Advil or Doan's pills.  He reported sharp 
pain from the low back to the neck aggravated by bending and 
lifting, and sitting for more than 20 minutes.  It was noted 
that he was currently working in accounts receivable at the 
VA Hospital in Sepulveda.  

Objective examination revealed the veteran to have a normal 
gait with normal heel and toe gait.  The cervical spine had 
normal contour alignment, and the shoulders and pelvis were 
level.  There was tenderness to palpation of the paracervical 
region and low back area.  Range of motion of the cervical 
spine revealed 45 degrees flexion, 20 degrees extension, and 
45 degrees rotation.  It was later noted that the restricted 
motion was due to pain.  




On testing to pinprick there was hypoesthesia over both sides 
of the face, forehead, neck, torso, and both upper and lower 
extremities all along the anterior aspect.  It was noted that 
the hypoesthesia did not conform to any anatomical dermatone 
pattern and was compatible with functional or hysterical 
reaction.  It was also noted that there were no radicular 
complaints regarding the arms or the legs.  

Biceps jerks were equal.  Triceps jerks could not be 
elicited.  Knee and ankle jerks were present.  There were no 
pathologic toe signs or ankle clonus.  There was normal 
strength and testing of the upper and lower extremities, as 
well as normal radial, dorsalis pedis, and posterior tibial 
pulses.  

X-rays of the cervical spine revealed degenerative discs at 
C5-6 with straightening of cervical lordosis.  There were 
osteophytes in the foramen at C3-4, C4-5, and C5-6 
bilaterally.  The pertinent impression was degenerative disc 
disease of the cervical spine, C5-6, with osteophytes foramen 
at C3-4, C4-5, and C5-6.  

In March 1998 a VA neurological examination was also 
conducted.  During this examination the veteran reported an 
approximate ten-year history of bitemporal pounding 
headaches.  He reported having about one headache per day 
lasting anywhere from half a day to two days.  He denied 
prodrome, nausea, vomiting, hemisensory loss, but did relate 
that he was unable to move the right side of his body during 
a headache.  

The veteran reported having to miss work at the Sepulveda VA 
Hospital about two times per month because of his headaches.  
He reported that he was unable to do anything when 
experiencing a headache.  He denied seeking any treatment for 
his headaches.  

The veteran reported a one-month history of a sensation of 
lightheadedness.  He also reported cervical pain which could 
travel down the right upper extremity along the dorsal aspect 
of the arm to the level of the elbow.  

He reported occasional numbness of the entire dorsal aspect 
of the right upper extremity and of the palmar aspect of the 
hand or fingers.  The examiner opined that these symptoms 
were non-physiologic.  

It was noted that a magnetic resonance imaging (MRI) scan of 
the cervical spine was consistent with a 3 millimeter 
retrolisthesis of C5 over C6, and C5-6 neural foraminal 
narrowing, left greater than right.  

Objective examination was described as unremarkable except 
for a "lateralization of the Weber to the left with the Rinne 
being normal with air conduction greater than bone conduction 
AU."  

There was subjective diminished appreciation of vibrations at 
the right wrist and right knee as compared to the left.  
There was slight difficulty on toe walking with complaints of 
low back pain.  

There was 5/5 power throughout with the exception of give way 
weakness of the finger abductors and finger extensors.  Tone 
was within normal limits throughout and there were no 
fasciculations noted.  There was no atrophy noted, and 
sensation was found to be intact except as previously 
described.  Deep tendon reflexes were "trace to 1+ throughout 
and symmetrical."  The remainder of the neurological 
examination was "entirely intact."  

The assessment was a ten year history of bitemporal 
cephalalgia, post traumatic by history, etiology not 
determined; and retrolisthesis of the C5 over C6 and C5-6 
neuralforaminal narrowing with complaints of radiating pain 
to the right upper extremity, rule out right C6 
radiculopathy.  

The veteran reported that a nerve conduction study and 
electromyography (EMG) had been performed on his upper 
extremities at the West Los Angeles VAMC.  The examiner noted 
that such a report was not located in the claims file for 
review.  

It was recommended that the veteran undergo a MRI and 
electroencephalogram (EEG) of the brain to determine the 
etiology of his headaches.  While it was noted that the 
headaches may be associated with the cervical spine disorder, 
the examiner noted that she was unable to offer an opinion as 
to the etiology of the headaches.  

In October 1998 a VA examination was conducted during which 
the veteran reported a history of neck and back problems.  
The veteran reported only occasional neck problems and later 
was documented as reporting that they were currently 
resolved.  He denied any paresthesias of the upper 
extremities.  He denied any vertigo or headaches.  He 
reported that most of his pain was in the lumbosacral region.  

On examination of the cervical spine there was found to be 50 
degrees forward flexion, 60 degrees extension, 45 degrees 
right and left lateral flexion, and 80 degrees right and left 
rotation.  There was no pain and no ankylosis.  

Strength was 5/5 in the upper extremities.  X-rays of the 
cervical spine revealed spondylosis, degenerative disc 
disease, C5-6 and loss of normal passive cervical lordosis, 
consistent with skeletal muscle spasm.  

In November 1998 the RO recharacterized the veteran's 
disability as degenerative disc disease, C5-6 with 
osteophytes, radiculopathy C6-7 and headaches and evaluated 
it under 38 C.F.R. § 4.71a, Diagnostic Code 5293 as requested 
by the representative.  

In January 1999 the Board remanded this case to the RO for, 
in pertinent part, a VA examination.  It was requested that 
the examination determine whether the veteran had 
radiculopathy and headaches associated with the cervical 
spine disorder.  If a relationship was found it was requested 
that the examination discuss the nature and severity of these 
symptoms.  It was also requested that a discussion of 
additional functional limitation from pain and/or other 
pathology (e.g., fatigue, weakness, etc.) be made.  

Pursuant to the Board's January 1999 remand, a VA fee-basis 
orthopedic examination was conducted in October 1999.  During 
the evaluation the veteran was noted as only reporting 
problems concerning his low back.  He indicated that he did 
not have any problems relating to the neck, and stated that 
all of his problems were in his lower back.  He reported that 
his low back pain was accompanied by, at times, a headache; 
however, he made no mention of having migraines or the 
specific frequency of the headaches.  

The veteran reported numbness in the legs and feet.  He also 
reported occasional weakness in the hands when experiencing 
low back pain.  

Physical examination revealed the veteran to be in no 
apparent distress.  Range of motion testing was performed on 
the cervical spine, with notations as to what constituted 
normal range of motion.  The veteran's range of motion is 
first reported below, followed in parentheses by the 
corresponding normal range of motion as reported by the 
examiner.  

Range of motion of the cervical spine revealed 60 degrees 
forward flexion (65 degrees), 30 degrees backward extension 
(50 degrees), 30 degrees right and left bending (40 degrees), 
45 degrees right and left rotation (80 degrees).  

There was complaint of pain with head and neck motions.  
Motion was limited by pain only at the extremes of motion.  
The veteran would jump when the head, neck, and shoulders 
were touched; however, he denied experiencing any pain in 
these areas.  

Normal muscle strength and intact sensation were found to be 
present in the cervical spine area.  Range of motion of the 
upper extremities were equal in the shoulders, elbows, and 
wrists.  Measurements of the arms and forearms were also 
equal.  Grip strength was decreased on the left with use of 
the dynamometer; however, the examiner noted that clinically, 
grip was felt to be nearly equal on both sides when the 
veteran grasped the examiner's hands simultaneously.  

There were no localized findings of tenderness or other 
abnormality in the shoulders, arms, elbows, forearms, wrists, 
hands, or fingers.  No weakness was observed in any upper 
extremity muscle group, and sensation was intact throughout.  

The examiner discussed the veteran's previous medical history 
and findings on examination.  The examiner again noted that 
the veteran denied most symptoms with respect to the neck.  
The only positive objective finding was some limitation of 
motion caused by pain with no expression of pain elsewhere in 
the upper extremities or upper dorsal area.  

The examiner concluded that he could find no evidence of any 
radiculopathy associated with the cervical spine.  He also 
could not discern any specific headache disorder other than 
the veteran's complaints of headaches in the presence of low 
back pain.  

The examiner noted that he could discern no weakened 
movement, excess fatigability, or incoordination in regard to 
any cervical spine disability.  He also noted that there was 
no reported history of painful flare-ups regarding the 
cervical spine.  The examiner also concluded that the "only 
findings that appear to be present are those related to the 
lumbar spine."  

In October 1999 the veteran reported that his back injury was 
causing a lot of pain and that he was unable to go to work 
most of the time as a result of this disability.  

In March 2002 the Board received a February 2001 letter from 
CM, the veteran's employer from 1994 through 2000.  CM 
reported that the veteran always complained of back problems 
and used much of his vacation as well as his sick leave 
because of his many problems involving his back.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2001); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

Impairment associated with the veteran's service-connected 
disability may be rated separately unless it constitutes the 
same disability or the same manifestation.  The provisions of 
38 C.F.R. § 4.14 (2001) preclude the assignment of separate 
ratings for the same manifestations of a disability under 
different diagnoses.  The critical element is that none of 
the symptomatology for any of the conditions is duplicative 
of or overlapping with symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1995).  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2001).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001).

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  




When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is warranted with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the cervical spine with the 
assignment of a 10 percent disability when slight, 20 percent 
when moderate, or 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  




The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  

However, a corollary of the decision is that ratings cannot 
be assigned for both limitation of motion and intervertebral 
disc syndrome without violating the prohibition against 
pyramiding of ratings because intervertebral disc syndrome 
has been found to implicate limitation of motion.  VAOPGCPREC 
36-97.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  




By virtue of the rating determinations (including the 
Statement of the Case (SOC)) issued during the pendency of 
this appeal, the RO properly advised the claimant of what the 
evidence must show in order to substantiate his claim of 
entitlement to an increased evaluation for a cervical spine 
disorder.  

In addition, pursuant to the Board's January 1999 remand, the 
RO advised the veteran to identify any additional treatment 
he had received and provided him with a VA Form 21-4142 to 
authorize the release of records.  Stegall v. West, 11 Vet. 
App. 268 (1998).  For these reasons, the Board believes that 
VA has satisfied its duty to notify the veteran.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained.  

The RO has obtained the veteran's records from the West Los 
Angeles VAMC.  The veteran reported during a March 1998 VA 
examination that a nerve conduction and EMG study of his 
upper extremities was performed at the West Los Angeles VAMC.  
Such reports are not on file.  

However, the Board finds that the duty to assist does not 
attach to obtaining such records because there is no 
reasonable possibility that they exist.  As noted above, 
records from the West Los Angeles VAMC have already been 
obtained.  While these records show that an EMG study was 
performed regarding the lower extremities they do not 
document that one was performed for the upper extremities.  
The veteran has made no clear indication that he was treated 
at the West Los Angeles VAMC after the period for which such 
records have been obtained.  





In addition, it was noted during the March 1998 VA 
examination that attempts had been made to obtain this study 
on several occasions without success.  Therefore, the Board 
additionally finds that any further attempts to obtain such a 
record would be futile.  Hence, there is no further duty to 
assist with respect to obtaining this record.  38 U.S.C.A. 
§ 5103A(a)(2), (b)(3) (West Supp. 2001); 66 Fed. Reg. 45,631 
(to be codified at 38 C.F.R. § 3.159(c)(2)).  

Pursuant to the Board's January 1999 remand, a VA examination 
was conducted in October 1999.  This examination specifically 
answered the question set forth in the Board's remand.  It is 
also determined to be adequate for rating purposes because it 
specifically addressed the limitations resulting from the 
veteran's neck disorder, including limitation of motion, 
pain, and other pathology.  

The veteran has made no indication that his neck disability 
has worsened since the October 1999 VA examination.  Thus, 
there is sufficient medical evidence on file to make a 
determination at this time.  Therefore, no further 
development for an additional examination is required.  See 
38 U.S.C.A. § 5103A(d)(2)(C) (West Supp. 2001); 66 Fed. Reg. 
45,631 (to be codified at 38 C.F.R. § 3.159(d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SSOC was issued 
to the veteran.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  



In Bernard, the Court held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the veteran under this new 
law.  Moreover, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  ).  
In fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  




Evaluation of the Cervical Spine Disorder

The veteran's cervical spine disorder is currently rated as 
20 percent disabling under Diagnostic Code 5293.  A 20 
percent evaluation under this code requires moderate 
intervertebral disc syndrome with recurring attacks.  The 
next higher rating (40 percent) requires severe 
intervertebral disc syndrome characterized by recurring 
attacks with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board finds that the probative evidence demonstrates that 
a 40 percent evaluation is not warranted under DC 5293.  The 
degenerative disc disease of the cervical spine was described 
by the January 1997 radiologist as being moderate to severe 
with retrolisthesis and neural foraminal stenosis.  The 
examiner also found moderate to severe limitation of motion 
of the cervical spine as well as pain and mild weakness of 
the right upper extremity secondary to cervical spine 
disease.  Nonetheless, examinations, particularly more recent 
examinations, have not documented recurring attacks with 
little intermittent relief.  

On VA orthopedic examination in March 1998 the veteran 
reported that his cervical spine pain was relieved by lying 
or sitting down, or by taking Advil or Doan's pills.  While 
hypoesthesia was noted on the face, forehead, neck, torso, 
and both upper extremities, it was concluded that such 
findings did not conform to any anatomical dermatone pattern.  
Further, it was noted that the veteran had no radicular 
complaints regarding the arms or legs.  

During the March 1998 VA neurological examination the veteran 
reported occasional numbness of the right upper extremity, as 
well as radiating pain extending down from the neck to his 
right arm.  He also reported occasional numbness of the right 
hand and fingers.  However, the examiner concluded that these 
findings were non-physiologic.  

While the March 1998 VA neurological examination did not rule 
out right C6 radiculopathy, the veteran reported only 
occasional pain in his neck during the October 1998 VA 
examination, especially in cold weather, and he denied any 
problems with movement of the neck.  He denied any 
paresthesias of the upper extremities, and he was later 
reported as stating that his neck problems were resolved.  He 
demonstrated 5/5 strength in the upper extremities on 
examination.  

Finally, during the October 1999 VA examination the veteran 
indicated that he did not have any problems pertaining to the 
neck, and examination revealed only "some" limitation of 
motion with normal muscle strength and intact sensation in 
the cervical spine and in the upper extremities.  The 
examiner later concluded that the "only findings that appear 
to be present are those related to the lumbar spine."  

The Board finds such evidence persuasively demonstrates that 
the veteran's cervical spine disorder is not manifested by 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief as such records document, at 
most, intermittent attacks with reported resolution of many 
of his symptoms since October 1998, as well as relief of his 
symptoms of pain by various means such as sitting, lying 
down, or taking Advil or Doan's.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293.  

The Board has considered whether a higher evaluation is 
warranted based on limitation of motion.  The next higher 
rating (30 percent) requires severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.  

After a careful review of the record, the Board finds that 
the probative evidence establishes that a 30 percent rating 
is not warranted for the cervical spine disorder based on 
severe limitation of motion.  

While examinations have documented limited range of motion of 
the neck, they have not done so to a degree that would 
warrant a 30 percent evaluation based on severe limitation of 
motion.  

The January 1997 examiner documented the highest number of 
movements with the most significant restrictions of motion.  
For example, active range of motion revealed 25 degrees 
forward flexion, 20 degrees dorsiflexion, 20 degrees right 
and left lateral flexion, 55 degrees right lateral rotation, 
and 50 degrees left lateral rotation.  The January 1997 VA 
examiner characterized the limitation of motion as being 
moderate to severe.  The March 1998 VA orthopedic examination 
documented 45 degrees flexion, 20 degrees extension, and 45 
degrees rotation.  

More recent examinations have documented, for the most part, 
less restricted range of motion than what was documented 
during the January 1997 VA examination.  For example, the 
October 1998 VA examination of range of motion of the 
cervical spine documented 50 degrees flexion, 60 degrees 
extension, 45 degrees right and lateral flexion, and 80 
degrees right and left rotation.  VA examination in October 
1999 revealed 60 degrees forward flexion, 30 degrees 
extension, 30 degrees right and left bending, and 45 degrees 
right and left rotation.  While the 45-degree rotation for 
rotation was less than what was recorded in January 1997, all 
the other findings were higher than the January 1997 finding 
with respect to range of motion.  

Because the January 1997 VA examiner found the limitation of 
motion of the cervical spine to be moderate to severe, and 
because subsequent examinations of range of motion of the 
cervical spine have been found to be, for the most part, less 
restrictive than what was found during the January 1997 VA 
examination, the Board finds that the more appropriate 
evaluation for the veteran's cervical spine disability would 
be that it is characterized by moderate limitation of motion.  
This is because the most restrictive findings were 
characterized as moderate to severe, and subsequent results 
were documented as being less restrictive.  Furthermore, the 
October 1999 examiner only found evidence of "some" 
limitation of motion in the neck caused by pain, and 
indicated that such limitation appeared to only occur at the 
extremes of motion with pain.  This constitutes persuasive 
evidence that a 30 percent evaluation for severe limitation 
of motion is not warranted.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5290; Francisco, supra.  

In addition, DC's 5290 and 5293 each contemplate similar 
symptoms, at least in part, such as limitation of motion, and 
therefore do not provide a basis for assigning separate 
ratings.  As was stated previously, DC 5293 has been held to 
contemplate limitation of motion.  Thus, evaluating them 
separately would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2001); see VAOPGCPREC 36-97.  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2001) may provide a basis for an 
increased evaluation for service-connected lumbosacral spine 
disability.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40, 4.45, and 4.59 were not 
subsumed into the diagnostic codes under which the veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  

After a careful review of the record, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

The veteran was documented as grimacing with all movement 
during range of motion testing of the cervical spine in 
October 1994.  Range of motion in all planes was found to be 
diffusely tender.  However, the probative value of these 
subjective reports is limited in light of the conclusion that 
the veteran's symptoms were out of proportion with the 
objective findings.  

While the January 1997 VA examiner documented moderate to 
severe limitation of motion he did not document any 
additional functional loss due to pain on examination with 
respect to the cervical spine; discomfort was only documented 
during testing of the lumbar spine.  

The veteran reported occasional ("comes and goes") pain in 
the cervical spine on VA orthopedic examination in March 
1998.  It was determined that the restrictions of motion, as 
described above, were due to pain.  It was not indicated that 
pain limited motion beyond what was reported on examination.  


During the March 1998 VA neurological examination 5/5 power 
was noted throughout the upper extremities with the exception 
of give way weakness of the finger abductors and extensors.  
In addition, the examiner found normal tone throughout, no 
fasciculations, and no atrophy.  

More recently, the veteran denied problems with movement of 
the neck on VA examination in October 1998, and it was 
specifically noted that there was no pain during range of 
motion testing of the cervical spine.  Finally, during the 
October 1999 VA examination the examiner found no evidence of 
weakness, lack of endurance, or fatigability.  He further 
found that pain was present only at the extremes of motion.  
This constitutes persuasive evidence that a higher schedular 
rating is not warranted based on additional functional loss 
due to pain or other pathology pursuant to 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

In addition, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra or 
ankylosis of the cervical spine as part and parcel of his 
service-connected disability.  X-ray and other laboratory 
studies have never been interpreted as revealing such 
impairments, and service connection has not otherwise been 
granted in this regard.  Therefore, DC's 5285 through 5289 
are not for application in this decision.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes, 5285, 5286, and 5289.  
Furthermore, DC 5295 is not for application because that code 
pertains to the lumbosacral spine, and the disability at 
issue here involves the cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  


Consideration of Separate Evaluations

As indicated previously, the RO's evaluation of the cervical 
spine disability includes C6-7 radiculopathy and headaches.  

After reviewing the record, the Board finds that a separate 
disability rating is not warranted for C6-7 radiculopathy, 
because the objective medical evidence does not demonstrate 
that the veteran suffers from a separate neurological 
disability distinct from his degenerative disc disease.  
Examinations have not identified any separate neurological 
findings or disability not already contemplated under 
Diagnostic Code 5293.  Therefore, the Board concludes that 
the veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.  

Even if a separate evaluation were possible, the Board notes 
that the evidence would not permit a separate evaluation in 
this case, as the veteran has denied such symptoms at the two 
most recent VA examinations in October 1998 and October 1999.  
He specifically denied upper extremity paresthesia in October 
1998 and indicated that his neck problems had resolved.  
Further, during the October 1999 VA examination the veteran 
again denied any neck-related problems, and sensation was 
found to be intact on examination of the cervical spine and 
upper extremities.  Finally, the October 1999 VA examiner 
concluded that he could not point to any radiculopathy 
associated with the cervical spine.  

The Board has also considered whether a separate evaluation 
is warranted for headaches which have been evaluated as part 
of the service-connected cervical spine disorder.  A 
compensable evaluation for such a disorder requires migraine 
headache with characteristic prostrating attacks averaging 
one in two months over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The veteran's complaints of headaches have not been 
consistent and generally have not been reported in 
association with his cervical spine disorder.  On VA 
examination in January 1997 the veteran indicated that his 
headaches occurred when experiencing low back pain.  On VA 
orthopedic examination in March 1998 he was not documented as 
reporting headaches.  




On VA neurological examination in March 1998 the veteran 
reported having headaches every day lasting from one half day 
to two days, during which time he was unable to move the 
right side of his body.  He reported being unable to do 
anything at all during such attacks.  

The VA examiner diagnosed bitemporal cephalalgia.  While the 
examiner indicated that such headaches could be associated 
with the cervical spine disorder, it was further opined that 
the etiology of such headaches could not be determined.  

However, on VA examination in October 1998 the veteran denied 
having headaches, and on VA examination in October 1999 
reasserted that his headaches only occurred when experiencing 
low back pain.  It was noted that he did not specifically 
mention a migraine problem and made no indication as to the 
frequency of his headaches.  

The October 1999 VA examiner concluded that he could not 
discern any specific headache disorder other than the 
veteran's complaint that he would experience them when his 
low back pain was prominent.  This constitutes persuasive 
evidence that a separate evaluation for headaches associated 
with the cervical spine disorder is not warranted.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

The Court has held that a separate, additional rating may be 
assigned if the appellant's disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2001); Esteban v. Brown, 6 Vet. App. 259 (1998).  

The record has documented no evidence of scarring in 
association with the cervical spine disability.  Therefore, 
these codes are not for application in this case.  




Extraschedular Consideration

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2001).  The RO has determined that referral for 
extraschedular consideration is not warranted.  

The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

During the March 1998 VA neurological examination the veteran 
reported that he was missing work about two times per month 
because of his headaches.  In October 1999 he reported that 
his back injury was causing him to miss work most of the 
time.  In February 2001 CM reported that the veteran had 
worked for her from 1994 to 2000 and used much of his 
vacation and sick leave because of his back problems.  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his cervical spine 
disability affects his employability in ways not contemplated 
by the Rating Schedule, whose percentage ratings represent 
the average impairment in earning capacity.  38 C.F.R. § 4.1.  

The mere assertion that a disability interferes with 
employment or renders a veteran unemployable does not 
automatically raise or implicate the assertion that the 
regular schedular standards are not adequate and therefore 
require consideration of section 3.321(b)(1).  See VAOPGCPREC 
6-96.  





Furthermore, the above contentions do not pertain to the 
veteran's cervical spine disability.  His most recent 
contentions pertained to the impact of his back condition on 
his ability to work as opposed to his neck.  

The same can be said for his contention regarding his 
headaches, as more recent records have documented the 
veteran's report that such headaches only occur when he 
experiences back pain, and in light of the October 1999 VA 
examiner's conclusion that there did not appear to be any 
specific headache disorder aside from his complaints of 
headaches when low back pain becomes prominent.  

Thus, the veteran has not presented a disability picture so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards with respect 
to the cervical spine disorder.  Nor does the evidence 
indicate that the cervical spine disability has markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
cervical spine disability has rendered the veteran's 
disability picture unusual or exceptional, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 20 percent for the 
cervical spine disorder.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
cervical spine disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

